MEMORANDUM **
Denisse Eneinas-Martinez appeals from the 42-month sentence imposed following her guilty-plea conviction for possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(vii), and employment or use of persons under 18 years of age in drug operations, in violation of 21 U.S.C. § 861(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Eneinas-Martinez contends that her sentence is unreasonable because the district court did not grant a downward departure for imperfect duress pursuant to U.S.S.G. § 5K2.12. The record reflects that the district court did not procedurally err at sentencing, and that the below-Guidelines range sentence is substantively reasonable in light of the totality of the circumstances. See United States v. Crowe, 563 F.3d 969, 977-78 (9th Cir.2009); United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc); see also U.S.S.G. § 5K2.12.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.